t c memo united_states tax_court estate of harry fagan jr decehased first citizens bank executor petitioner v commissioner of internal revenue respondent docket no filed date maria m lynch for petitioner edwina l charlemagne for respondent memorandum opinion cohen chief_judge respondent determined a deficiency in the federal estate_tax of the estate of harry fagan jr in the amount of dollar_figure the issues for decision are whether the amount included in the gross_estate as a bequest from viola k fagan should be increased to restore amounts incurred for administrative expenses of her estate and whether the amount of the charitable deduction should be reduced by federal estate and state inheritance taxes this case was submitted fully stipulated pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code as in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure the stipulated facts are incorporated herein by this reference harry fagan jr decedent died on date a resident of wake county north carolina the executor of decedent's_estate is first citizens bank the principal office of which was located in raleigh north carolina at the time of the filing of the petition issue bequest from viola k fagan background decedent was predeceased by his mother viola k fagan mrs fagan who died on date a resident of north carolina a portion of her estate passed to decedent under her will pertinent excerpts from mrs fagan's will are as follows article i i desire and direct that all my just debts be paid without unnecessary delay by my co-executors hereinafter named and appointed article ii i direct that all federal_estate_taxes and all costs of administration be paid from the residuary portion of my estate in order that that portion of my estate passing to my son harry fagan jr under article iii of this will will not be diminished because of the payment of federal_estate_taxes i further direct that all state inheritance taxes be assessed against the receiving beneficiary article iii i give and bequeath to my son harry fagan jr one-half of my gross_estate this bequest is not to be diminished because of any federal_estate_taxes which are assessed against my estate but my son is responsible for the payment of his state inheritance taxes from his share article xv all the rest and residue of my property after the payment of federal_estate_taxes shall be divided into two equal shares one share was to be paid to a granddaughter and one share was to be held in trust for a grandson in calculating the amount of mrs fagan's bequest to decedent as reported on her federal estate_tax_return the executor of mrs fagan's estate subtracted administrative expenses dollar_figure and debts dollar_figure from her gross_estate dollar_figure and then multiplied the remaining amount by one- half for a result of dollar_figure respondent determined that the amount included in decedent's gross_estate as the bequest from mrs fagan's estate should be increased by dollar_figure half of the total administrative expenses on the ground that such expenses should not have been deducted in determining the value of the bequest the parties do not dispute the subtraction of the debts from mrs fagan's gross_estate before determining decedent's one- half share discussion generally the value of the gross_estate of a decedent includes the value of all of the decedent's property real or personal tangible or intangible wherever situated to the extent of the decedent's interest therein at the time of death sec_2031 sec_2033 state law determines property interests 309_us_78 thus our decision on this issue involves a determination of decedent's property rights under mrs fagan's will pursuant to the laws of the state of north carolina where the terms of a will are not clear unequivocal and unambiguous it is the responsibility of the courts to interpret the will pittman v thomas n c s e 2d under north carolina law 'the intention of the testator is the polar star which is to guide in the interpretation of all wills and when ascertained effect will be given to it unless it violates some rule_of law or is contrary to public policy ' id quoting clark v connor n c s e 2d in determining a testator's intent the will is to be considered as a whole and in light of the circumstances at the time the will was made id where possible effect is to be given to every clause phrase and word coppedge v coppedge n c s e 2d technical words are presumed to have been used in their technical sense unless the other language of the will evidences a contrary intent in which case the words will be given their ordinary and popular meaning kale v forrest n c s e 2d t he use of particular words clauses or sentences must yield to the purpose and intent of the testator as found in the whole will id petitioner argues that mrs fagan's will is ambiguous in that article ii states that the payment of both administrative costs and federal_estate_taxes is to come from the residue but that the purpose is to not diminish her son's bequest by federal_estate_taxes it is petitioner's position that mrs fagan's intent was to relieve her son's share only of federal_estate_taxes petitioner also points to the second sentence in article iii which reads this bequest is not to be diminished because of any federal_estate_taxes as exonerating the bequest to decedent only from federal estate_tax in addition petitioner argues that mrs fagan did not intend the term gross_estate in article iii in a technical sense but in the sense opposite to that of net estate in other words meaning not reduced by federal estate_tax on the basis of the foregoing petitioner maintains that decedent's share of mrs fagan's estate should be reduced by one-half of the administrative expenses of that estate respondent's position is that the term gross_estate was meant in the technical sense used for federal estate_tax purposes and that mrs fagan intended for decedent to receive one-half of all of the property in which she had an interest at the time of her death the only diminution was that resulting from the instruction in article i to pay her debts respondent points to article ii as clearly stating mrs fagan's intent that her son's share not be decreased by either the federal estate_tax or the administrative costs in that she instructed that those items be paid from the residuary_estate and his portion was a specific_bequest not part of the residue petitioner's interpretation of mrs fagan's will would render void her direction that all costs of administration be paid from the residuary portion of my estate paying the costs out of the residue does not contradict or interfere with the purpose of not diminishing decedent's share by federal_estate_taxes paying such costs out of the residue gives effect to the first sentence of article ii and of article iii although under this construction the term gross_estate does not totally coincide with the term as used on the federal estate_tax_return to wit assets before deduction of debts charging administrative costs to the residue is more consistent with that meaning moreover no language in mrs fagan's will expresses an intent contrary to the use of gross_estate as a technical term the final clause in the first sentence of article ii referring only to estate_taxes and similar limiting language in article iii merely reflect that absent any reference to federal_estate_taxes the burden of such taxes would have been allocated to all the legatees including decedent under the apportionment provision of chapter 28a article of the general statutes of north carolina specific language preventing this consequence with respect to administrative costs was unnecessary because there is no provision of north carolina law apportioning such costs we sustain respondent's position on this issue issue decedent's charitable_bequests background on date decedent executed a will anda trust agreement the trust agreement was between decedent as grantor and first citizens bank as trustee decedent also named first citizens bank as executor of his will in decedent's will he left his automobile to his son and the rest of his tangible_personal_property to his daughter decedent made no other specific bequests and left the residue of his estate to the trust decedent's will contains the following pertinent provisions article i directions to executor dollar_figure claims against my estate i direct my executor hereinafter named to pay out of the general funds of my estate the cost of the administration of my estate all my legal debts expenses of last illness and funeral_expenses dollar_figure payment of taxes i direct my executor to pay out of my residuary_estate otherwise passing under article iii hereof and as soon as practical all inheritance estate transfer and succession taxes payable by reason of my death including interest and penalties thereon in the discretion of my executor assessed on my property or interest included in my gross_estate for tax purposes i direct that my executor shall not require that any part of such taxes by sic recovered from paid_by or apportioned among the recipients of or those interested in such property article iii disposition of residuary_estate all the rest residue and remainder of my property real and personal tangible and intangible wheresoever situate and howsoever held including any property over which i may have a power_of_appointment herein referred to as my residuary_estate i give devise and bequeath to first-citizens bank trust company as trustee under that certain trust agreement dated the 17th day of june wherein i am the grantor and first-citizens bank trust company is trustee to be held and administered as a part of the trust hereby sic created article v administrative provisions dollar_figure payments by trustee to executor under that trust agreement referred to in article iii above i provided that the trustee thereunder shall pay to my executor certain amounts as required by my executor for payment of debts funeral_expenses costs of administration of my estate and the inheritance and estate_taxes payable upon my estate by reason of my death i expressly authorize and empower my executor to request from time to time in writing from said trustee the required amounts for payment of such debts expenses and taxes the trust agreement established a_trust of the proceeds of certain life_insurance policies on the life of decedent to be received by the trustee as beneficiary plus other_property received by the trustee from decedent or third parties the trust was revocable by decedent who also reserved the right to receive the income and such portions of principal as decedent requested article iv of the trust agreement provides for the disposition of the trust estate remaining at the time of decedent's death including property devised or bequeathed under decedent's will by dividing the remaining estate into three shares designated as shares a b and c shares a and b each egual to one-fifth of the trust estate were to be placed in trust for decedent's daughter and son respectively share c constituting three-fifths of the trust estate was to be distributed one-fourth to each of four charitable organizations the trust agreement provided that the portions disposed of under share c shall not be reduced by any taxes chargeable against the grantor's gross_estate in addition article v of the trust agreement provides dollar_figure use of trust funds to pay estate debts the trustee shall pay to the executor or administrator of the estate of the grantor from the principal of the trust of shares a and b such sum or sums as such executor or administrator certified to be necessary to discharge the liability of the estate of the grantor for all inheritance legacy succession or estate_taxes due from or assessed against the estate of the grantor and such further sum or sums as the executor or administrator may certify to the trustee as being -- - required in order to pay the debts of the grantor his funeral_expenses cost of grantor's last illness and any other expenses of the administration of his estate on decedent's federal estate_tax_return the executor reported a gross_estate of dollar_figure the value of the assets contained in the trust and included in the gross_estate was stated as dollar_figure stocks and bonds owned by decedent were reported at a value of dollar_figure the gross_estate included dollar_figure in proceeds from life_insurance policies on decedent's life owned by and payable to the trust as beneficiary the trust was also the beneficiary of annuities totaling at least dollar_figure additionally the estate reported real_estate mortgages notes bank accounts and other miscellaneous assets valued at more than dollar_figure the executor reported four charitable_bequests totaling dollar_figure three-fifths of the estate's residue no taxes were listed as being payable out of this property the estate reported and paid a tax of dollar_figure respondent determined that the total amount of the charitable_bequests should be reduced by dollar_figure for a portion of the estate's federal and state taxes on brief respondent concedes that due to a mathematical error the adjustment should have been only dollar_figure discussion sec_2055 allows a deduction from the value of the gross_estate for the value of charitable_bequests sec_2055 provides that if the federal estate_tax or any estate succession legacy or inheritance taxes are either by the terms of the will by the law of the jurisdiction under which the estate is administered or by the law of the jurisdiction imposing the particular tax payable in whole or in part out of the bequests legacies or devises otherwise deductible under this section then the amount deductible under this section shall be the amount of such bequests legacies or devises reduced by the amount of such taxes sec_2055 in effect provides that the deduction is based on the amount actually available for charitable uses that is the amount of the fund remaining after the payment of all death taxes sec_20_2055-3 estate_tax regs generally congress intended that the federal estate_tax should be paid out of the estate as a whole and that the applicable state law as to the devolution of property at death should govern the distribution of the remainder and the ultimate impact of the federal tax 317_us_95 in limited situations congress has specified where the estate_tax burden would fall see sec_2206 life_insurance powers of appointment 2207a marital_deduction property and 2207b reserved life_estate these situations deal with property that does not pass through the executor's hands in administering the estate see riggs v del drago supra pincite sec_2206 provides in part unless the decedent directs otherwise in his will if any part of the gross_estate on which tax has been paid consists of proceeds of policies of insurance on the life of the decedent receivable by a beneficiary other than the executor the executor shall be entitled to recover from such beneficiary such portion of the total_tax paid as the proceeds of such policies bear to the taxable_estate fn ref omitted chapter 28a article of the general statutes of north carolina is entitled apportionment of federal estate_tax n c gen stat sec_28a-27-2 provides in part a except as otherwise provided in subsection b of this section or computational statutes the tax shall be apportioned among all persons interested in the estate in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate the values as finally determined for federal estate_tax purposes shall be used for the purposes of this computation b in the event the decedent's will provides a method of apportionment of the tax different from the method provided in subsection a above the method described in the will shall control emphasis added the section then provides for exceptions not applicable to the instant case n c gen stat sec_28a-27-5 a provides in part a any interest for which a deduction or exemption is allowed under the federal revenue laws in determining the value of the decedent's net taxable_estate such as gifts or bequests for charitable public or similar purposes shall not be included in the computation provided for in g s 28a-27-2 to the extent of the allowable deduction or exemption petitioner's position is that decedent's charitable_bequests should not be reduced by any taxes petitioner argues that decedent's intent to pass the bulk of his estate to charity free of tax is clear from reading the provisions of the will and trust together alternatively petitioner argues if one looks only to the will decedent's instructions as to apportionment within the residue are ambiguous and therefore the north carolina apportionment statute applies to the apportionment of the taxes within the residue causing the charitable portion to be exempt from apportionment respondent's position is that decedent clearly instructed in his will that all taxes payable by reason of his death be paid from the residuary_estate without apportionment prior to its distribution to the trust as residuary beneficiary and that because of that clear instruction apportionment as provided in the north carolina statutes is avoided respondent argues that the provision in the trust regarding apportionment to the noncharitable trust beneficiaries applies only to those taxes required to be paid from trust assets that is if the residuary portion of the estate were insufficient to pay all debts expenses and taxes we agree with respondent decedent's instructions were clear as to where the burden of the taxes should fall paragraph dollar_figure of his will provided that all taxes payable by reason of his death on his property or interest included in his gross_estate were payable from the residuary portion of his estate he also expressly provided that there be no apportionment among the recipients of or those interested in such property because of decedent's instructions in his will on this subject neither sec_2206 nor the method of apportionment found in chapter 28a article of the general statutes of north carolina applies to the apportionment of the federal estate_tax petitioner's position seeks to import into the will the apportionment provision of a separate document namely the trust agreement in order to determine how decedent's residuary_estate should be distributed see generally shoup v american trust co n c s h 2d as a general_rule the construction of a will is not to be influenced by provisions of other nontestamentary documents petitioner ignores the distinction between determining how an estate is to be divided and how the burden of taxes is allocated the apportionment clause in the trust agreement deals with an allocation of the tax burden on property that the beneficiaries of the trust are entitled to receive from the trust not what the trust is entitled to receive from the grantor-decedent's estate accordingly we hold that the amount of decedent's deductions for charitable_bequests is to be reduced by the amount of federal estate and state inheritance taxes in accordance with the parties' concessions and the above holdings decision will be entered under rule
